Citation Nr: 9921798	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  94-39 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Spouse


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1970 
to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision continued a 30 
percent rating for schizophrenia which had been in effect 
since August 1983.  Subsequently, a June 1996 rating decision 
granted an increased rating of 50 percent effective September 
17, 1991, the date that the veteran submitted his claim for 
an increased rating.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected schizophrenia results in 
total social and industrial inadaptability. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for the veteran's 
service-connected schizophrenia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7,  4.132, 
Diagnostic Code 9204 (1996), amended by 38 C.F.R. § 4.130, 
Diagnostic Codes 9204 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that 
service connected schizophrenia has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the psyche in self support of the individual.  
38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9204 (1996), with 61 Fed. Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9204 (1998).  
In this case, the RO reviewed the veteran's claim under the 
new criteria in June 1997, and it provided the veteran with 
the new criteria in a June 1997 Supplemental Statement of the 
Case.  Moreover, the veteran and his representative were 
given an opportunity to respond to the new regulations.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.

The veteran's service-connected schizophrenia disorder is 
currently rated as 50 percent disabling.  Schizophrenia is a 
psychosis.  Under the old criteria for rating service 
connected psychotic disorders, a 50 percent rating was 
assigned where there was considerable impairment of social 
and industrial adaptability.  A 70 percent disability rating 
contemplated lesser symptomatology than a 100 percent rating 
such as to produce severe impairment of social and industrial 
adaptability.  A 100 percent rating contemplated active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1996). 

Under the new criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9204 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has been service connected for schizophrenia for 
a considerable period of time.  In September 1991 he filed 
his most recent claim for an increased rating.  The evidence 
of record reveals that the veteran requires continuous 
treatment for his service connected schizophrenia.  This 
treatment is provided by a private psychiatrist on a fee 
basis for VA.  Reports from the fee basis psychiatrist dated 
1989 and 1991 reveal that regular medical treatment with 
psychotropic medication was necessary.  

In July 1993 a VA psychiatric examination of the veteran was 
conducted.  The veteran was noted to require medical 
treatment with Thorazine.  The veteran reported sleep 
disturbance, fear of people, and memory impairment.  Mental 
status examination revealed that the veteran was oriented 
only to person and place.  He was anxious; paranoia was 
evident.  The veteran had poor memory and concentration.  His 
affect was blunted.  Insight and judgment were poor and he 
exhibited poor impulse control.  The examiner's opinion was 
that the veteran was not capable of handling his own funds.  
The diagnosis was schizophrenia and a Global Assessment of 
Functioning (GAF) Scale score of 0 was assigned.  

In February 1996 another VA psychiatric examination of the 
veteran was conducted by the veteran's fee basis 
psychiatrist.  The veteran reported insomnia, desperation, 
and auditory hallucinations.  Paranoia, anxiety, depression, 
and poor impulse control were noted by the examining 
psychiatrist.  The psychiatrist stated that the veteran's 
"symptoms are severe and incapacitating.  His anxiety, his 
fearfulness, his suspiciousness of people, his psychomotor 
retardation, his withdrawal from people, his lack of control 
of his aggressive impulses reacting to these diagnosis and 
signs, his ideas of reference, his fear of leaving the house 
when all these symptoms and signs are rampant, render [the 
veteran] totally incapacitated socially and vocationally."  

In March 1997 the veteran's fee basis psychiatrist submitted 
a medial summary.  It noted that the veteran continued to 
suffer from insomnia, auditory hallucinations, paranoia, and 
poor impulse control.  The veteran was noted to withdraw from 
people and had a lack of control of his aggressive behavior.  
The psychiatrist's medical opinion was that the veteran was 
unemployable because of the symptoms of his schizophrenia and 
that the symptoms were "severe and incapacitating."  

In March 1998 the most recent VA psychiatric examination of 
the veteran was conducted.  The veteran was disheveled, 
uncooperative, hostile, and tense.  Affect was blunted.  
Attention and concentration were fair.  Oddness of behavior 
was noted.  His memory appeared to be fair.  However, 
insight, judgment, and impulse control were poor.  The 
diagnosis was chronic schizophrenia and a Global Assessment 
of Functioning (GAF) Scale score of 65 was assigned.  

A review of the medical evidence of record reveals that at 
least three psychiatric examination reports indicate that the 
veteran is totally incapacitated by his service connected 
schizophrenia.  The evidence reveals that the veteran 
requires constant treatment with psychotropic medication, yet 
he continues to exhibit a great deal of paranoia and poor 
impulse control.  Upon review of the totality of medical 
evidence of record it appears to the Board that the veteran's 
service connected schizophrenia renders him unemployable.  
There are medical opinions of record which state that the 
veteran's service connected schizophrenia renders him 
"totally incapacitated socially and vocationally."  The 
Board finds that this easily meets the criteria of active 
psychotic manifestations of such extent, severity, and 
persistence as to produce total social and industrial 
inadaptability under the old rating criteria.  38 C.F.R. §§ 
4.7,  4.132, Diagnostic Code 9204 (1996).  Therefore the 
Board finds that the old rating schedule is more favorable to 
the veteran.  Moreover, the evidence of record clearly 
indicates total incapacity under the old rating criteria.  As 
such, the evidence supports and increased rating of 100 
percent for the veteran's service connected schizophrenia.  


ORDER

An increased rating of 100 percent is granted for the 
veteran's service connected schizophrenia, subject to the law 
and regulations governing the payment of monetary awards



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

